Citation Nr: 1410569	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  13-26 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss, and if so, whether service connection should be granted.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for acid reflux, and if so, whether service connection should be granted. 

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure, and if so, whether service connection should be granted.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1979 and from August 1983 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana. 


FINDINGS OF FACT

1.  The Veteran's initial claims for entitlement to service connection for prostate cancer, bilateral hearing loss and acid reflux were denied in a March 2005 rating decision.  The Veteran did not perfect an appeal and no new and material evidence was received within the appeal period.

2.  Regarding the Veteran's request to reopen his claim for service connection for bilateral hearing loss, the evidence received since the March 2005 rating decision is duplicative, cumulative, and redundant, and does not relate to an unestablished fact necessary to substantiate the claim. 

3.  Regarding the Veteran's request to reopen his claim for service connection for acid reflux, the evidence received since the March 2005 rating decision is duplicative, cumulative, and redundant, and does not relate to an unestablished fact necessary to substantiate the claim.

4.  Evidence received since the March 2005 rating decision that had not been previously considered by agency decisionmakers supports the Veteran's contention of having landed in Vietnam during combat operations and raises a reasonable possibility of substantiating his claim for service connection for prostate cancer.

6.  A reasonable interpretation of the evidence supports the conclusion that the Veteran landed in Vietnam during service.


CONCLUSIONS OF LAW

1.  The unappealed March 2005 rating decision denying service connection for prostate cancer, to include as secondary to herbicide exposure, bilateral hearing loss and acid reflux is final.  38 U.S.C.A. §§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  Regarding service connection for bilateral hearing loss, evidence received since the March 2005 rating decision is not new and material, and thus the claim is not reopened.  38 U.S.C.A. § 5108, (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Regarding service connection for acid reflux, evidence received since the March 2005 rating decision is not new and material, and thus the claim is not reopened.  38 U.S.C.A. § 5108, (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for prostate cancer, to include as secondary to herbicide exposure.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

5.  The criteria for service connection for prostate cancer, to include as secondary to herbicide exposure, have been met.  38 U.S.C.A. § 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations delineate VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In cases where a Veteran is seeking service connection, the VCAA requires that the VA provides notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

An April 2009 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  The letter also provided the Veteran with the specific information required under Kent v. Nicholson.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of Service Treatment Records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and VA treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  The Veteran underwent an audio examination in April 2004 which involved a review of the Veteran's claims file, an in-person interview with the Veteran, and testing to assess the Veteran's auditory capacity.  An examination has not been provided with respect to the acid reflux claim; however, VA need not provide a medical examination in a claim to reopen unless new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4)(C)(iii).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

The Veteran seeks to reopen claims for service connection for prostate cancer, bilateral hearing loss and acid reflux.  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The Veteran's initial claims for service connection were denied in a March 2005 rating decision.  Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The Veteran did not file a substantive appeal with the March 2005 rating decision and no additional unaddressed evidence was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the March 2005 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105.

A previously denied claim can be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding reopening.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  Shade, supra.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

III.  Analysis

1. New and Material Evidence - Hearing Loss

The Veteran's claim for service connection for bilateral hearing loss was initially denied on the grounds that hearing loss meeting VA criteria was not diagnosed in service or at the 2004 VA examination, which assessed the Veteran's hearing as within normal limits.  The evidence that the Veteran submitted along with his claim to reopen the issue consisted of STRs that were already a part of the Veteran's claims file prior to the March 2005 decision.  None of the evidence can be considered "new" for purposes of reopening the Veteran's claim as it was previously considered by agency decisionmakers prior to the initial unfavorable determination.  As the evidence submitted is not new and material, the claim is not reopened.

2. New and Material Evidence - Acid Reflux

In the March 2005 rating decision, service connection for acid reflux was denied on the grounds that acid reflux was neither diagnosed nor treated during service.  As part of his claim to reopen the issue, the Veteran submitted copies of STRs, private medical records relating to a 2004 gastric episode and a pre-procedure instruction sheet for a December 1993 upper GI x-ray examination.  

As noted above, copies of the Veteran's STRs would not constitute new evidence as the original STRs were previously considered by the RO prior to its initial unfavorable decision.  The medical records relating to the gastric episode in 2004, while new, do not relate to an unestablished fact necessary to substantiate the claim, namely that acid reflux was neither diagnosed nor treated during service.  Likewise the pre-procedure instruction sheet does not provide information specific to the Veteran or any further evidence of an in-service diagnosis of acid reflux.  Furthermore, the December 1993 x-ray examination was previously addressed by the decision review officer in the November 2005 statement of the case.  As the evidence submitted does not meet the criteria for being new and material, the claim is not reopened.

3. New and Material Evidence - Prostate Cancer

In the March 2005 rating decision, the RO denied the Veteran's claim for service connection for prostate cancer on the grounds that there was no evidence of prostate cancer manifesting within a year of separation from service and that the evidence of record was negative for verification of in-country service in Vietnam and/or in service exposure to Agent Orange.  Specifically, while there was evidence showing the Veteran' participated in aerial missions over Vietnam, there was no evidence showing that the Veteran ever was on the ground there.  

The record shows that the Veteran flew combat missions from Udon Airbase in Thailand.  The Veteran contends that he was forced to land in Vietnam for emergency refueling during a combat operation in April 1972.  In support of his claim, the Veteran submitted service records indicating his deployment overseas and his participation in combat missions, printouts from a VA website, and post-service private medical records.  Most probative to the issue of new and material evidence, the Veteran submitted his individual flight records from March and April of 1972.  These records had not previously been considered by agency decisionmakers and they indicate that the Veteran occasionally landed away from his base during combat missions.  While the records do not specify where those landings took place, they provide evidence that landings did occur.  Additionally, VA has received a statement from the Joint Services Records Research Center (JSRRC) indicating that the Veteran's combat missions included attacking convoys on the Ho Chi Minh Trail, providing close air support to troops in contact with the enemy, providing convoy escort and battlefield illumination.  The JSRRC also noted that there would be no available historical record that could verify an individual's landing, takeoff or flight path.

The totality of the evidence received since the March 2005 decision relates to an unestablished fact necessary to substantiate the Veteran's claim, namely that he could have landed in Vietnam, and, in conjunction with his previous lay statements, bears a reasonable possibility of substantiating the claim.  Shade supra.  The Board therefore finds that new and material evidence has been received sufficient to reopen the Veteran's claim for service connection for prostate cancer.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

4. Service Connection - Prostate Cancer

As noted above, the Veteran maintains that his prostate cancer is due to exposure to Agent Orange from overflying and landing in the Republic of Vietnam during a combat mission.

A veteran who, during active military service, served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  Veterans exposed to Agent Orange are presumed service-connected for certain conditions, including prostate cancer, even if there is no record of such disease during service, so long as the disability manifests to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  This provision has been interpreted as requiring the Veteran to have set foot within the land borders of Vietnam.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

The record shows that the Veteran has been diagnosed with prostate cancer, which implies that the disability manifested to a degree of 10 percent or more at any time after service.  Thus the only question before the Board then is whether or not the Veteran ever set foot in the Republic of Vietnam. 

The Veteran is competent to describe the details of his assignments, including where he landed and when.  See Layno supra.  Furthermore, the Board does not find cause to doubt the Veteran's credibility.  Although there is a lack of corroboration that the Veteran actually landed in Saigon as he claims, VA is required to give due consideration to the places, types and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a).  In the instant case, evidence has been presented that the Veteran engaged in combat with ground forces in Vietnam, that he was required to land away from his base on multiple occasions and that there are no records available which could confirm or refute his claim to have landed in Saigon.  VA must also afford the Veteran the benefit of the doubt whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. 5107(b).  The Veteran's claim to have landed in the Republic of Vietnam for emergency refueling purposes is generally consistent with the places, types and circumstances of the Veteran's service.  Accordingly, the Board accepts the Veteran's claim to have landed within the borders of the Republic of Vietnam and finds that he is therefore entitled to the presumption of service connection for prostate cancer.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  



ORDER

New and material evidence not having been received to reopen the claim for service connection for bilateral hearing loss, the appeal is denied.

New and material evidence not having been received to reopen the claim for service connection for acid reflux, the appeal is denied.

New and material evidence has been received to reopen the claim for service connection for prostate cancer, to include as secondary to herbicide exposure.

Service connection for prostate cancer is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


